     Case 2:20-cv-00123-JTN-MV ECF No. 4 filed 07/16/20 PageID.33 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
FIDEL MENDEZ,

        Petitioner,                  Case No. 2:20-CV-11550
                                     Hon. Victoria A. Roberts
v.                                   United States District Judge

MIKE BROWN,

      Respondent,
___________________________/
   OPINION AND ORDER TRANSFERRING THE PETITION FOR WRIT OF
  HABEAS CORPUS TO THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF MICHIGAN

        Fidel Mendez, (“petitioner”), confined at the Kinross Correctional Facility in

Kincheloe, Michigan, filed a petition for writ of habeas corpus in this district pursuant to

28 U.S.C. § 2241. In his pro se application, Petitioner seeks to be released from prison on

the life sentence that he is serving out of the Wayne County Circuit Court for the crime of
                                          1
first-degree murder and open murder.          Petitioner’s claim is based on the Coronavirus

pandemic and his fear that he might contract the disease, in spite of efforts undertaken by

the Michigan Department of Corrections to prevent the spread of Coronavirus in the

prisons. In the interests of justice, the Court concludes that the proper venue for this

petition is in the Western District of Michigan and orders that the petition be immediately

transferred to that district.




1
  The Court obtained some of the information concerning Petitioner’s conviction from the
Michigan Department of Corrections’ Offender Tracking Information System (OTIS), which this
Court is permitted to take judicial notice of. See Ward v. Wolfenbarger,323 F. Supp. 2d 818, 821,
n. 3 (E.D. Mich. 2004).
                                                1
   Case 2:20-cv-00123-JTN-MV ECF No. 4 filed 07/16/20 PageID.34 Page 2 of 3



                                     I. DISCUSSION

       “Writs of habeas corpus may be granted by . . . the district courts and any circuit

judge within their respective jurisdictions.” 28 U.S.C. § 2241(a). “The federal habeas

statute straightforwardly provides that the proper respondent to a habeas petition is ‘the

person who has custody over [the petitioner].’” Rumsfeld v. Padilla, 542 U.S. 426, 434–35

(2004)(quoting 28 U.S.C. § 2242); see also 28 U.S.C. § 2243 (“The writ, or order to show

cause shall be directed to the person having custody of the person detained”).

       Petitioner does not challenge his conviction in this petition but rather the conditions

of his confinement; Petitioner alleges that he might contract Coronavirus while

incarcerated. Petitioner seeks immediate release from custody, alleging that none of the

precautions taken by the Michigan Department of Corrections to protect the prisoners from

contracting the disease are sufficient to prevent the spread of the disease.

       When a habeas petitioner challenges his or her present physical confinement, the

only proper respondent is the warden of the facility where the petitioner is being held. See

Gilmore v. Ebbert, 895 F.3d 834, 837 (6th Cir. 2018)(citing to Rumsfeld, 542 U.S. at 435).

       For the convenience of parties and witnesses, in the interests of justice, a district

court may transfer any civil action to any other district or division where it might have been

brought. See Weatherford v. Gluch, 708 F. Supp. 818, 819-820 (E.D. Mich. 1988); 28

U.S.C. § 1404(a). When venue is inappropriate, a court may transfer a habeas petition to

the appropriate federal district court sua sponte. See Verissimo v. I.N.S., 204 F. Supp. 2d

818, 820 (D.N.J. 2002).



                                              2
   Case 2:20-cv-00123-JTN-MV ECF No. 4 filed 07/16/20 PageID.35 Page 3 of 3



       Petitioner is imprisoned at the Kinross Correctional Facility in Kincheloe,

Michigan, which is located the Western District of Michigan. Petitioner does not challenge

his conviction but instead challenges the conditions of his confinement related to the risks

associated with the Coronavirus. A habeas petition filed in the federal court in the district

of a habeas petitioner’s confinement is the proper means of testing the conditions of the

petitioner’s confinement. See Coates v. Smith, 746 F.2d 393, 395 (7th Cir. 1984); See also

Perry v. Washington, No. 2:20-CV-11478, 2020 WL 3077592, at * 1 (E.D. Mich. June 10,

2020)(district court in the Eastern District of Michigan lacked venue over habeas

petitioner’s claim that his health condition put him at imminent risk of contracting COVID-

19, where the petitioner was incarcerated at a prison located in the Western District of

Michigan).

       The Court orders that the case be transferred to the Western District of Michigan.

“Given the significant liberty interests at stake, the time-sensitivity” of Petitioner’s claims,

as well as the risks to Petitioner’s “health posed by the rapid spread of COVID-19,” the

Court “directs the Clerk to effectuate the transfer as soon as possible.” Perry v. Washington,

2020 WL 3077592, at * 2.

                                         II. ORDER

       Accordingly, the Court ORDERS the Clerk of the Court to transfer this case to the

United States District Court for the Western District of Michigan pursuant to 28 U.S.C. §

1404(a).

                                    s/ Victoria A. Roberts
                                    HONORABLE VICTORIA A. ROBERTS
Dated: 7/16/2020                    UNITED STATES DISTRICT JUDGE

                                               3
